Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

AGREEMENT made as of the 8th day of September, 2004, by and between Computer
Horizons Corp., a New York corporation with offices at 49 Old Bloomfield Avenue,
Mountain Lakes, New Jersey 07046 (hereinafter called the “Company”), and John
Ferdinandi (hereinafter called the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive is employed as Controller of the Company

 

WHEREAS, the Company desires to continue the employment the Executive in the
current position within the Company and the Executive is willing to serve the
Company in such capacity; and

 

WHEREAS, the Company and the Executive desire to set forth the terms and
conditions of such employment.

 

NOW THEREFORE, in consideration of the foregoing premises and of the mutual
covenants and agreements herein contained, the Company and the Executive agree
as follows:

 

1.                                       Employment.  The Company hereby agrees
to employ the Executive on the terms and conditions herein contained.

 

2.                                       Term.  Except as otherwise provided in
this Agreement, the Executive shall be employed under this Agreement for a one
year period commencing on the date hereof (the “Employment Term”). In the event
that the Company does not intend to renew the Executive’s employment at the end
of this Employment Term, the Company shall notify the Executive of this in
writing at least three months prior to the expiration of this Employment Term.
In the event the company fails to provide a timely notice as stated above, the
agreement shall automatically renew for another consecutive one year period.

 

3.             Duties.  The Executive shall serve as the Company’s Controller. 
In such capacity the Executive shall report to the Chief Financial Officer of
the Company (the “CFO”) and shall reasonably perform such duties and functions,
consistent with his status as a senior executive of the Company, as may be
assigned by the CFO.  During the Employment Term, the Executive shall devote
substantially all of his business time and his best efforts, energies, skills
and attention to the business and affairs of the Company.  The foregoing shall
not limit the Executive’s right to be involved in civic or charitable activities
and manage his own personal investments, provided that such activities do not
materially interfere with his providing of his services hereunder.

 

4.             Salary and Bonus.

 

(a)  During the Employment Term, the Company shall pay the Executive, in
accordance with its normal payroll practices and subject to required
withholding, a base salary at

 

1

--------------------------------------------------------------------------------


 

the rate of $125,000 per annum.  The base salary payable to the Executive
hereunder may be increased, but not decreased, from time to time, in the
discretion of the CFO, subject to the approval and ratification of the CEO and
the Board of Directors. (The base salary, as it may be increased from time to
time, is hereinafter referred to as the “Base Salary”). The Executive shall also
receive the other compensation in the form of bonus and stock options
articulated in his offer letter of August 5, 2004.

 

(b)  During the Employment Term, the Executive shall be entitled to receive, in
addition to the Base Salary, such additional compensation, if any, as the CFO
may, in his discretion, subject to the approval and ratification of the CEO and
the Board of Directors, award the Executive.

 

5.                                       Other Compensation and Benefits. 
During the Employment Term, the Executive shall be entitled to:

 

(a)                                  participate in all benefit, pension,
retirement, deferred compensation, savings, welfare and other employee benefit
plans and policies in which members of the Company’s senior management generally
are entitled to participate (collectively, the “Benefit Plans”), in accordance
with their respective terms as in effect from time to time;

 

(b)                                 receipt of all fringe benefits and
perquisites maintained by the Company from time to time for members of senior
management generally, in accordance with the policies of the Company with regard
to such benefits and perquisites as in effect from time to time;

 

(c)                                  vacation of 3 weeks in the first year of
employment and 4 weeks per year thereafter;

 

(d)                                 such other compensation, if any, as the
Company may, in its sole discretion, award to the Executive.

 

6.                                       Death Prior to Termination of
Employment.  If the Executive shall die during the Employment Term, the Company
shall have no liability or further obligation except as follows:

 

(a)                                  The Company shall pay the Executive’s
estate or designated beneficiaries, as applicable, when otherwise due, any
unpaid Base Salary for the period prior to the Executive’s death, any declared
or awarded but unpaid bonuses, whether pursuant to any bonus plan or otherwise,
any unpaid amounts due under any incentive plan in accordance with its terms,
and any other unpaid amounts due the Executive under any other Benefit Plans in
accordance with the terms of such Benefit Plans (collectively, the
“Entitlements”). (b) The Executive’s estate or designated beneficiaries, as
applicable, shall have such rights, if any, under the Benefit Plans and all
other employee benefit, fringe benefit or incentive plans maintained or offered
by the Company as may be provided in such plans and any grants to the Executive
thereunder in accordance with their respective terms (collectively, the
“Rights”).

 

7.                                       Termination Due to Disability.  If the
Executive shall become physically or mentally incapable of performing his duties
as provided in Section 3 of this Agreement and such incapacity shall last for a
period of at least one hundred eighty (180) consecutive days, the Company may,
at its election at any time thereafter while the Executive remains incapable of
performing his duties hereunder, terminate the Executive’s employment hereunder,
effective immediately, by giving the Executive written notice of such
termination.  In such event, the

 

2

--------------------------------------------------------------------------------


 

Company shall have no other obligation to the Executive of his dependents
hereunder other than the obligation to pay or provide the Entitlements and the
Rights.

 

8.                                       Termination for Cause.  The Company may
terminate the Executive’s employment hereunder for Cause by giving the Executive
ten days’ written notice of such termination.  For purposes of this Agreement,
Cause shall mean: (a) the Executive’s embezzlement, willful breach of fiduciary
duty or fraud with regard to the Company or any of its assets or businesses, (b)
during the employment term, the Executive’s conviction of, or pleading of nolo
contendere with regard to, a felony (other than a traffic violation) or any
other crime involving moral turpitude with regard to the Company or any of its
assets or businesses, or (c) during the employment term, any other breach by the
Executive of a material provision of this Agreement that remains uncured for
thirty (30) days after written notice thereof is given to the Executive.  In
such event, the Company shall have no obligation to the Executive or his
dependents other than to pay, when otherwise due, any unpaid Base Salary for the
period prior to such termination and to pay or provide the Rights.  In addition,
the Company shall be entitled to exercise all rights and remedies against the
Executive that it may have under applicable law.

 

9.                                       Termination for Good Reason.  The
Executive may terminate his employment hereunder for Good Reason upon written
notice thereof to the Company.  For purposes of this Agreement, “Good Reason”
shall mean the occurrence or failure to cause the occurrence (as applicable) of
any of the following events without the Executive’s express prior written
consent: (a) any material demotion of the Executive, any material reduction in
the Executive’s authority or responsibility or any other material change in the
terms of the Executive’s employment which is inconsistent with Section 3 and
Section 4 hereof; (b) the failure of any successor or assign of the Company
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
assume specifically the obligations of the Company hereunder in accordance with
Section 17 of this Agreement; (c) any breach by the Company of any material
provision of this Agreement that is not cured by the Company within 30 days
after written notice thereof from the Executive; or (d) if a Change of Control
has occurred, either (i) assuming that the Company’s finances permit cash
bonuses to be paid to any executive, the failure to provide the Executive with a
cash bonus for each fiscal year of the Company ending during the Employment Term
and after the Change of Control at least equal to the highest bonus earned by,
or awarded to, the Executive in respect of any fiscal year of the Company ending
prior to the Change of Control or, if higher, the fiscal year in which such
Change of Control occurs, or (ii) the failure by the Company to continue in
effect any Benefit Plan in which the Executive or any of his dependents is
participating immediately prior to such Change of Control or plans or
arrangements that in the aggregate provide the Executive with substantially
similar benefits, or the taking of any action by the Company that would
adversely affect the Executive’s or his dependent’s participation in, or reduce
the Executive’s or his dependent’s benefits under, any of such Benefit Plans or
arrangements or the replacements thereof, providing that the foregoing shall not
limit the Company’s right to make changes in such plans to comply with
applicable laws or otherwise, provided that the Company shall otherwise
compensate the Executive for any loss (including but not limited to tax
benefits) to the Executive as a result of such changes.

 

10.                                 Consequences of Termination of Employment by
the Executive for Good Reason or by the Company Without Cause.  Subject to
Section 12 hereof, in the event the Executive terminates his employment for Good
Reason pursuant to Section 9 hereof or the Company terminates the Executive’s
employment other than for Cause or Disability, then the Company shall be deemed
to have breached this Agreement, and the Executive shall be entitled to exercise
all rights and remedies that he may have hereunder and under applicable law. 
Without limiting the generality of the preceding sentence, the Company shall in
any event

 

3

--------------------------------------------------------------------------------


 

accelerate any unvested stock options designated to the Executive to fully
vested and pay to the Executive, the following : (a) the Separation Rights as
described in Section 12 hereof; (b) the Entitlements, and (c) the Rights, all
within five (5) days of the date of termination of employment. Subject to
Section 12, which shall govern in the event that a change of control has
occurred, in the case where no change of control has occurred and the
Executive’s contract expires and is not renewed, the Company shall not be deemed
to be in breach, but the Executive shall be entitled to one year of salary or
one and one half weeks salary for every year of employment with the Company,
whichever is greater, and the Entitlements and the Rights, to be paid within
five (5) days of the date of cessation of employment.

 

11.                                 Consequences of Termination of Employment by
the Executive without Good Reason.  If Executive’s employment hereunder is
terminated by the Executive without Good Reason, the Company shall have no other
obligation to the Executive hereunder other than the obligation to pay or
provide the Entitlements and the Rights.

 

12.                                 Change of Control.

 

(a)  Subject to Subsection 12(b) hereof, if, and only if, a Change of Control of
the Company shall occur and either (i) the Executive continues to be employed by
the Company through the end of the Employment Term or (ii) after such Change of
Control the Executive terminates his employment for Good Reason or the Company
terminates the Executive’s employment other than for Cause or Disability, then
the Executive shall be entitled to receive from the Company (without limiting
any additional rights that he may have under applicable law in the case of
termination prior to the expiration of the Employment Term), within five (5)
days after the termination of the Executive’s employment, a lump sum payment
equal to the sum of (x) the Entitlements and (y) the sum of (1) the Executive’s
Base Salary remaining on the then – current contract term or one year of base
salary, whichever is greater (the “Separation Rights”). The Company shall also
provide the Rights. In the event that the change of control occurs coterminous
with the time for notice of contract renewal, and the acquiring entity gives
timely notice of non-renewal, then the Executive shall be entitled to the
payment of one year’s base salary, calculated from the date of notice of
non-renewal, within (5) five days after termination of the Executive’s
employment, in addition to the Entitlements and Rights as noted above..

 

(b)  Notwithstanding anything else herein, to the extent the Executive would be
subject to the excise tax under Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), on the amounts in Section 2(a) above and such
other amounts or benefits he received from the Company and required to be
included in the calculation of parachute payments for purposes of Sections 280G
and 4999 of the Code, the amounts provided under this Agreement shall be
automatically reduced to an amount one dollar less than the amount that, when
combined with such other amounts and benefits required to be so included, would
subject the Executive to the excise tax under Section 4999 of the Code if, and
only if, the reduced amount received by the Executive would be greater than the
unreduced amount to be received by the Executive minus the excise tax payable
under Section 4999 of the Code on such amount and the other amounts and benefits
received by the Executive and required to be included in the calculation of a
parachute payment for purposes of Section 280G and 4999 of the Code.

 

(c)  For purposes of this Agreement, a “Change of Control” shall be deemed to
have occurred if: (i) any person (as defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and as used in
Section 13(d) and 14(d) thereof), excluding the Company, any Subsidiary and any
employee benefit plan sponsored or maintained by the Company or any Subsidiary
(including any trustee of any such plan acting in his capacity

 

4

--------------------------------------------------------------------------------


 

as trustee), but including a “group” as defined in Section 13(d)(3) of the
Exchange Act, becomes the beneficial owner of shares of the Company having at
least 20% of the total number of votes that may be cast for the election of
directors of the Company; (ii) the shareholders of the Company shall approve any
merger or other business combination of the Company, sale of all or
substantially all of the Company’s assets or combination of the foregoing
transactions (a “Transaction”), other than a Transaction involving only the
Company and one or more of its Subsidiaries, or a Transaction immediately
following which the shareholders of the Company immediately prior to the
Transaction continue to have a majority of the voting power in the resulting
entity (excluding for this purpose any shareholder owning directly or indirectly
more than 10% of the shares of the other company involved in the Transaction),
or (iii) within any 24 month period beginning on or after the date hereof, the
persons who were directors of the Company immediately before the beginning of
such period (the “Incumbent Directors”) shall cease (for any reason other than
death) to constitute at least a majority of the Board or the board of directors
of any successor to the Company, provided that, any director who was not a
director as of the date hereof shall be deemed to be an Incumbent Director if
such director was elected to the Board by, or on the recommendation of or with
the approval of, at least two-thirds of the directors who then qualified as
Incumbent Directors either actually or by prior operation of this Section 12(b)
unless such election, recommendation or approval was the result of an actual or
threatened election contest of the type contemplated by Regulation 14a-11
promulgated under the Exchange Act or any successor provision.  Notwithstanding
the foregoing, no Change of Control of the Company shall be deemed to have
occurred for purposes of this Agreement by reason of any actions or events in
which the Executive participates in a capacity other than in his capacity as an
executive or director of the Company, provided that the Executive’s voting or
tendering, exchanging or otherwise disposing of any or all his shares of the
Company’s capital stock shall not be deemed participation.  For purposes of this
Section 12(b), “Subsidiary” shall mean any entity in which the Company owns,
directly or indirectly, at least 50% of the outstanding securities generally
entitled to vote for the election of directors.

 

13.                                 Non-Competition; Confidential Information.

 

(a)  The Executive agrees that, if he terminates his employment without Good
Reason (except pursuant to Section 12) hereunder or he is terminated for Cause,
he will not, for a period of one year after such termination of employment with
the Company, in any manner, directly or indirectly (or have a substantial
ownership in, manage, operate, or control any entity which shall directly or
indirectly): (i) perform, or cause to be performed, or solicit or aid, in any
manner, solicitation of, any work of a type performed by the Company for any
firm, corporation, or other entity (“Customer”) with which, at any time during
the twelve (12) month period prior to termination of the Employment Period, the
Executive, on behalf of the Company or any Subsidiary, conducted any business,
or (ii) induce any personnel to leave the service of the Company or of any
Subsidiary thereof.

 

(b)  The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its affiliated companies, and their respective businesses:
(i) obtained by the Executive during his employment by the Company or any of its
affiliated companies and (ii) not otherwise public knowledge or known within the
Company’’ industry.  After termination of the Executive’s employment with the
Company, the Executive shall not, without the prior written consent of the
Company, unless compelled pursuant to the order of a court or other body having
jurisdiction over such matter or upon the advice of counsel, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it.

 

5

--------------------------------------------------------------------------------


 

(c)  The Executive agrees that the remedy at law for any breach by him of the
foregoing shall be inadequate and that the Company shall be entitled to
injunctive relief.  This Section constitutes an independent and separable
covenant that shall be enforceable notwithstanding any right or remedy that the
Company may have under any other provision of this Agreement or otherwise.

 

14.           Garnishment.  The benefits payable under this Agreement shall not
be subject to garnishment, execution or levy of any kind, and any attempt to
cause any benefits to be so subjected shall not be recognized.

 

15.           Notice.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, or sent by
certified mail, return receipt requested, by Federal Express, Express Mail or
similar overnight delivery or courier service, or by telecopy, answerback
received.  Notice to the Executive shall be delivered to his address set forth
at the head of this Agreement, and notice to the Company shall be sent as
follows:

 

General Counsel

Computer Horizons Corp.

49 Old Bloomfield Avenue

Mountain Lakes, New Jersey 07096

 

Any notice given by certified mail shall be deemed given five days after the
time of certification thereof.  Any notice given by other means permitted by
this Section 13 will be deemed given at the time of receipt thereof.

 

Any party may by notice given in accordance with this Section to the other
parties, designate another address or person for receipt of notices hereunder.

 

16.                                 Applicable Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of New Jersey without reference to its conflict of law provisions.

 

17.                                 Successors; Binding Agreement.  The Company
shall require any successor (whether direct or indirect, by purchase of stock or
assets, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, expressly to assume and agree, in a
written instrument in form and substance satisfactory to the Executive and his
counsel, to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.  Notwithstanding anything herein to the contrary, this Agreement may not
be assigned by the Company without prior written consent of the Executive.  This
Agreement shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  This Agreement is personal to the
Executive and neither this Agreement nor any rights hereunder may be assigned by
the Executive.

 

18.                                 No Mitigation; No Set-Off.  The Company
agrees that if the Executive’s employment with the Company is terminated during
the Employment Term for any reason whatsoever, the Executive is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
the Executive by the Company pursuant to this Agreement.  Further, the amount of
any payment or benefit provided for in this Agreement shall not be

 

6

--------------------------------------------------------------------------------


 

reduced by any compensation earned by the Executive or benefit provided to the
Executive as the result of employment by another employer or otherwise.

 

19.                                 Miscellaneous.  No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Executive and such
officer of the Company as may be specifically designated by the Board of
Directors of the Company.  No waiver by either party hereto of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  This Agreement
constitutes the entire Agreement between the parties hereto pertaining to the
subject matter hereof.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement. This Agreement
supercedes any others which may have been signed prior to this one. The Company
represents and warrants that its execution and delivery of this agreement has
been duly authorized by proper corporate action.

 

20.                                 Counterparts.  This Agreement may be
executed in several counterparts each of which shall be deemed to be an original
but all of which together will constitute one and the same instrument.

 

21.                                 Separability.  If any provisions of this
Agreement shall be declared to be invalid or unenforceable, in whole or in part,
such invalidity or unenforceability shall not affect the remaining provisions
hereof which shall remain in full force and effect.

 

22.                                 Non-Exclusivity of Rights.  Nothing in this
Agreement shall prejudice, prevent or limit the Executive’s previously vested
rights under, or continuing or future participation in, any benefit, bonus,
incentive, equity or other plan or program provided by the Company and for which
the Executive may qualify, nor shall anything herein limit or otherwise
prejudice such rights as the Executive may have under any other currently
existing plan or agreement regarding severance from employment with the Company
or statutory entitlements.

 

23.                                 Beneficiary.  The Executive shall be
entitled to select (and change, to the extent permitted under any applicable
law) a beneficiary or beneficiaries to receive any compensation or benefit
payable under this Employment Agreement following his death by giving the
Company written notice thereof in accordance with applicable Company policies. 
In the event of the Executive’s death or a judicial determination or his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary estate or other legal
representative.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set his hand as of the date first set forth
above.

 

 

COMPUTER HORIZONS CORP.

 

 

 

By:

/s/ William J. Murphy     4/10/2005

 

 

President and CEO

 

 

 

 

 

 

By:

/s/ John E. Ferdinandi     4/10/2005

 

 

7

--------------------------------------------------------------------------------


 

August 5, 2004

 

 

John Ferdinandi

4 Penwood Drive

Morris Plains, NJ  07950

 

Dear John:

 

On behalf of Computer Horizons Corp. (CHC), I am pleased to extend to you an
offer of employment for the position of Controller commencing on September 8,
2004.

 

Your compensation and benefits package includes the following:

•                  A starting semi-monthly salary of $5,208.33.

•                  A one time sign-on bonus of $15,000.00 payable on
September 15, 2004.  In the event you should voluntarily resign prior to
September 8, 2005, CHC will expect repayment of this bonus on a pro-rata basis.

•                  An incentive stock option award of 5,000 shares of CHC
stock.  You will receive a separate document detailing the terms and conditions
(such as vesting, strike price, etc.) of this stock award upon your date of
hire.

•                  Discretionary annual management bonus based on the
profitability of Computer Horizons Corp.

•                  Three weeks vacation time immediately upon hire.  Should you
not use this vacation time within your first year of service, or should you
voluntarily resign prior to September 8, 2005 any unused vacation balance will
be forfeited.  Beginning September 1, 2005 and thereafter, you will be awarded
four weeks of vacation time annually in accordance with our normal vacation
policy.

•                  401(k) and employee stock purchase plans.

•                  Medical insurance and prescription drug coverage through
UnitedHealthcare.  Dental coverage through Aetna. Vision coverage through Vision
Service Plan.

•                  Life insurance, short-term and long-term disability
insurance.

•                  Medical and dependent flex spending programs.

•                  Tuition reimbursement, adoption benefit program, prepaid
legal services, and long-term care insurance

 

Each CHC benefit plan has eligibility requirements.  Comprehensive details
pertaining to each benefit program will be provided to you during orientation. 
CHC continually reviews its benefits and reserves the right to make changes to
the program at any time.

 

8

--------------------------------------------------------------------------------


 

John Ferdinandi

August 5, 2004

 

John, as the Company embarks upon the most exciting period in its history, it
will look to you and others like you to fulfill the promise of our efforts to
date.  This letter is intended to express the Company’s sincere confidence in
your talents and your ability to assist us in building the future.

 

Your signature below will be your indication of acceptance of our offer.  This
offer letter, if accepted, must be signed no later than August 9, 2004 and
returned to the following address:  Susan Muller, Mgr. Compensation & Employee
Benefits, Computer Horizons Corp., 49 Old Bloomfield Ave., Mountain Lakes, NJ 
07046.

 

Sincerely,

Computer Horizons Corp.

 

/s/Michael J. Shea

 

 

Michael J. Shea

Vice President & CFO

 

Accepted:

 

 

 

 

 

 

  

 

Signature:

/s/ John Ferdinandi

 

Date:

  August 9, 2004

 

John Ferdinandi

 

 

 

9

--------------------------------------------------------------------------------